— Proceeding, pursuant to CPLR article 78, commenced in this court, dismissed, without costs. Petitioner commenced the present proceeding seeking, inter alia, to enjoin all Supreme Court Justices of New York State from entertaining any motion, action or special proceeding, other than a proceeding pursuant to Mental Hygiene Law § 78.03, concerning petitioner’s competency to represent herself in the commencement, prosecution or defense of any action or special proceeding in the State of New York. Even if it is assumed that this court has personal jurisdiction of all named respondents, the proceeding must be dismissed as petitioner has failed to establish any present right to the relief requested.
Motions by petitioner to strike respondents’ answer, dismiss *889defenses and for other relief denied, without costs. Kane, J. P., Casey, Weiss, Mikoll and Levine, JJ., concur.